                                                     -~--·-um~rn lc:T COURT
                                                        NORTI JERN Ill STRICT OF TEXAS
                                                                  FILED
                                                 \
                   IN THE UNITED STATES DISTRICT COUR[         APR - 2 2 2019
                    FOR THE NORTHERN DISTRICT foF EXAS
                           FORT WORTH DIVISION
                                                         CLERK, U.S. DISTRICT COURT
CHARLES RAY DEVER JR.,               §
                                     §
              Petitioner,            §
                                     §
v.                                   §    No. 4:18-CV-375-A
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional                §
Institutions Division,               §
                                     §
              Respondent.            §

                            MEMORANDUM OPINION
                                    and
                                   ORDER

     This is a petition for a writ of habeas corpus under 28

U.S.C.   §   2254 filed by petitioner, Charles Ray Dever Jr., a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, respondent. After having considered the

petition and relief sought by petitioner, the court has concluded

that the petition should be dismissed for lack of subject matter

jurisdiction.

                   I. FACTUAL AND PROCEDURAL HISTORY

     By way of this petition, petitioner challenges his 2005

state-court conviction and 13-year sentence in Tarrant County,

Texas, Case No. 0929958D, for aggravated sexual assault of a

child under 14 years of age.        (Pet. 2, doc. 1.) Over a decade

after his 2005 conviction, in 2016, petitioner was civilly

committed as a sexually violent predator under Chapter 841 of the
Texas Health and Safety Code. 1 (Resp't's Preliminary Answer 4,

doc. 17; Pet'r's Reply, Ex. A.)              Presumably, his 2005 conviction

was relevant to his civil-commitment proceedings. On May 18,

2017, petitioner's 13-year sentence for his 2005 conviction was

fully discharged.           (Resp't's Preliminary Answer Ex. A at 3, doc.

17.) Petitioner filed this federal petition on May 14, 2018. 2

Respondent asserts that the petition should be dismissed for lack

of subject matter jurisdiction because petitioner is no longer

"in custody" on the underlying conviction.                       (Resp't's Preliminary

Answer 1, doc. 17.)

                           II. SUBJECT MATTER JURISDICTION

        Generally, for this court to have subject matter

jurisdiction over a claim(s) under               §   2254, the petitioner must be

"in custody" pursuant to the underlying conviction and sentence

the subject of the proceeding. 3 Lackawanna Cty. Dist. Att'y v.

Coss,    532 U.S. 394, 394        (2001); Maleng v. Cook,              490 U.S. 488, 492

(1989). A federal court lacks subject matter jurisdiction to



      1Texas's sexually-violent-predator statute allows for the civil
commitment of a person who is a "repeat sexually violent offender" who
"suffers from a behavior abnormality that makes the person likely to engage in
a predatory act of sexual violence.   fl   TEX. HEALTH   &   SAFETY CODE   ANN.   §   841. 003
(West 2017) .
      2A federal habeas petition filed by a prisoner is deemed filed when the
petition is placed in the prison mailing system. Spotville v. Cain, 149 F.Jd
374,   377   (5th Cir.   1998).

      3To the extent petitioner attempts to re-characterize the petition as a
§ 2241 petition, § 2254 is his exclusive remedy. A state prisoner cannot evade
the procedural requirements of § 2254 by filing something purporting to be a §
2241 petition.

                                            2
entertain a   §   2254 action if, at the time the habeas petition is

filed,   the prisoner is not "in custody" under the conviction and

sentence he seeks to attack. Maleng, 490 U.S. at 490-91.

     Petitioner's 13-year sentence for the underlying conviction

was fully discharged on May 18, 2017; thus, he was not "in

custody" on the conviction at the time he filed this federal

petition on May 14, 2018.

     Nevertheless, petitioner argues that his 2016 civil

commitment was a collateral consequence of the 2005 conviction

and, therefore, he suffers a "continuing injury" as a result of

the conviction.     (Pet'r's Reply 1, doc. 18.) However, collateral

consequences of a conviction are not themselves sufficient to

render a petitioner "in custody" for purposes of a habeas attack

upon it.   Id. at 492; Stanbridge v. Scott, 792 F.3d 715, 717   (7th

Cir. 2015), distinguished by Rubio v. Davis, 907 F.3d 860, 862

(5th Cir. 2018). Petitioner also argues that he was "in custody"

under a detainer placed on him by Anderson County, Texas, at the

time the petition was filed.    See Braden v. 30th Judicial Circuit

Court of Ky., 410 U.S. 484    (1973). However, petitioner does not

challenge his 2017 Anderson County convictions for assault on a

public servant upon which the detainer rested and he had already

begun serving his sentences for the 2017 convictions when the

petition was filed.    (Resp't's Preliminary Answer, Ex. A at 3.)

     Because petitioner fails to demonstrate that was "in


                                   3
custody" under the 2005 conviction and sentence when this

petition was filed, he may not now challenge the conviction

directly in a   §   2254 petition.

     For the reasons discussed herein,

     The court ORDERS that the petitioner's petition for writ of

habeas corpus under 28 U.S.C.           §    2254 be, and is hereby, dismissed

with prejudice for lack of subject matter jurisdiction.

The court further ORDERS that a certificate of appealability be,

and is hereby, denied.

     SIGNED April        ').... :i. '       2019.
                         •                                             ;




                                            4
